

116 HR 3263 IH: Protecting NATO Skies Act of 2019
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3263IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Mr. Cicilline (for himself, Mr. Aderholt, Mr. Bilirakis, Mr. Pallone, Mr. Sarbanes, Ms. Speier, and Ms. Titus) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, Oversight and Reform, Ways and Means, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo limit the transfer of F–35 aircraft to Turkey.
	
 1.Short titleThis Act may be cited as the Protecting NATO Skies Act of 2019. 2.Limitation on transfer of F–35 aircraft to Turkey (a)In generalExcept as provided under subsection (b), no funds may be obligated or expended—
 (1)to transfer, facilitate the transfer, or authorize the transfer of, an F–35 aircraft to the Republic of Turkey;
 (2)to transfer intellectual property or technical data necessary for or related to any maintenance or support of the F–35 aircraft; or
 (3)to construct a storage facility for, or otherwise facilitate the storage in Turkey of, an F–35 aircraft transferred to Turkey.
 (b)ExceptionThe President may waive the limitation under subsection (a) upon a written certification to Congress that the Government of Turkey does not plan or intend to accept delivery of the S–400 air defense system.
 (c)Transfer definedIn this section, the term transfer includes the physical relocation outside of the continental United States. (d)ApplicabilityThe limitation under subsection (a) does not apply to F–35 aircraft operated by the United States Armed Forces.
			3.Sense of the Congress on purchase by Turkey of S–400 air defense system
 It is the sense of the Congress that, if the Government of Turkey purchases the S–400 air defense system from the Russian Federation—
 (1)such a purchase would constitute a significant transaction within the meaning of section 231(a) of the Countering Russian Influence in Europe and Eurasia Act of 2017 (title II of Public Law 115–44; 22 U.S.C. 9525(a));
 (2)such a purchase would endanger the integrity of the NATO alliance; (3)such a purchase would adversely affect ongoing operations of the United States Armed Forces, including coalition operations in which the United States Armed Forces participate;
 (4)such a purchase would result in a significant impact to defense cooperation between the United States and Turkey;
 (5)such a purchase would significantly increase the risk of compromising United States defense systems and operational capabilities; and
 (6)the President should faithfully execute the Countering Russian Influence in Europe and Eurasia Act of 2017 by imposing and applying sanctions under section 235 of that Act (22 U.S.C. 9529) with respect to any individual or entity determined to have engaged in such significant transaction as if such person were a sanctioned person for purposes of such section.
			